         Case 2:19-cv-00048-NDF Document 29 Filed 05/01/19 Page 1 of 4



Anna Reeves Olson, #6-3692
Park Street Law Office
242 So. Park Street
Casper, WY 82601
(307) 265-3843
(307) 235-0243 facsimile
aro@parkstreetlaw.com

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES,                                )
                                                )     Docket No. 19-CV-48-F
            Plaintiff,                          )
                                                )
      v.                                        )
                                                )
JOHN H. SCHNEIDER, JR.;                         )
MICHELLE R. SCHNEIDER;                          )
And MEDPORT, LLC,                               )
                                                )
            Defendants.                         )
______________________________________________________________________________

                    JIMMIE G. BILES’ MOTION TO STRIKE
             DEFENDANT JOHN H. SCHNEIDER JR.’S COUNTERCLAIM


       Plaintiff, Jimmie G. Biles (“Dr. Biles”), by and through his counsel, Anna Reeves Olson

of Park Street Law Office, and pursuant to FED.R.CIV.P. 12(f), moves this Court to strike

Defendant Schneider’s Counterclaim.

                                 Legal Standard & Argument

       “The court may strike from a pleading an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.” FED.R.CIV.P. 12(f). “The purpose of Rule 12(f)

is to save time and expenses that would be spent litigating issues that will not affect the outcome

of the case.” Hockaday v. Aries Logistics, Inc., 14-CV-260-J, 2015 WL 13752620, at *2 (D.

Wyo. Aug. 20, 2015). Though generally disfavored, motions to strike “may be granted within
         Case 2:19-cv-00048-NDF Document 29 Filed 05/01/19 Page 2 of 4



the sound discretion of the Court.” Hockaday v. Aries Logistics, Inc., 14-CV-260-J, 2015 WL

13752620, at *2 (D. Wyo. Aug. 20, 2015) (internal citations omitted).

       A motion to strike should be granted when a party demonstrates that a “pleading is

redundant, immaterial, impertinent, or scandalous,” and that it “will be unduly prejudiced if the

allegations are not stricken.” Sinclair Wyo. Refinery Co. v. A&B Builders, Ltd, 15-CV-91-ABJ,

2018 WL 4677793, at *5 (D. Wyo. Jan. 23, 2018) (internal citations omitted). Pleadings “are

immaterial if they have no essential or important relationship to the claim for relief or the

defenses being pleaded.” Id. (internal citations omitted). Impertinent pleadings “do not pertain,

and are not necessary, to the issue in question.” Id. (internal citations omitted). A “pleading is

scandalous if it ‘improperly casts a derogatory light on someone, most typically the party to the

action.’” Id. (quoting Wright & Miller, Federal Practice and Procedure: Civil § 1382 (3d. ed.

April 2017).

       In the matter before this Court, Defendant Schneider purports to file a Counterclaim.

Although the Court must liberally construe pro se pleadings, pro se status does not excuse the

obligation of any litigant to comply with the same rules of procedure that govern other litigants.

See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992); Nielsen v. Price, 17 F.3d 1276, 1277

(10th Cir. 1994). Here, Defendant Schneider makes bizarre claims relating to the prior litigation

before this Court, claiming that Plaintiff “authorized and was aware of any and all methods the

[law firm] utilized in information discovery in this case.” Doc. 21, p. 5; ¶2 (Counterclaim). The

Counterclaim goes on to request that Plaintiff “be held civilly and criminally liable for methods

of electronic document intrusion and auditory surveillance of private property employed by his

legal counsel, to be demonstrated through discovery to this court.” Id. This allegation is absent

of any facts and Defendant Schneider goes on to make further accusations regarding Plaintiff’s




                                               -2-
          Case 2:19-cv-00048-NDF Document 29 Filed 05/01/19 Page 3 of 4



counsel’s conduct in the prior litigation without any factual basis. Id. at pp. 5-6; ¶¶2, 4.

       Through a tortured history of litigation, Defendant Schneider has used the forum of this

Court as a platform to abuse and punish Dr. Biles and to make false and outlandish statements

against Dr. Biles. See generally “Status Conference” April 26, 2012, Biles vs. Schneider et.al,

Case No. 11-CV-366-F; see also Bd. of Pro. Responsibility, Wyoming State Bar vs. Laurence W.

Stinson, 2014 WY 134 2014 at ¶¶45 & 51 (Wyo. 2014). He is now using pleadings in this matter

to assert wild claims for the first time against Counsel relating to a litigation that ended with a

settlement agreement and release in 2012, without a hint of factual support.

       As the accusations squarely fit within Rule 12(f) as “. . . immaterial, impertinent, or

scandalous . . .” and the Court may use its discretion to strike these matters accordingly.

Defendant Schneider is simply using his “Counterclaim” to make unsupported allegations

against the Plaintiff and Plaintiff’s counsel, which does nothing more than subject the Plaintiff to

undue prejudice and harassment.

       DATED this 1st day of May 2019.


                                               /Anna Reeves Olson
                                               Anna Reeves Olson, #6-3692
                                               PARK STREET LAW OFFICE
                                               242 So. Park Street
                                               Casper, Wyoming 82601
                                               (307) 265-3843
                                               (307) 235-0243 facsimile

                                               Attorney for Plaintiff Biles




                                                 -3-
         Case 2:19-cv-00048-NDF Document 29 Filed 05/01/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of May 2019 I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such filing to
the following addresses:

     The Spence Law Firm, LLC                             Adam H Owens
     R. Daniel Fleck                                      Gregory G Costanza
     M. Kristeen Hand                                     GRANITE PEAK LAW LLC
     15 South Jackson                                     PO Box 635
     P.O. Box 548                                         Bozeman, MT 59771
     Jackson, WY 83001                                    406/530-9119
     fleck@spencelawyers.com                              adam@granitepeaklaw.com
     hand@spencelawyers.com                               gregory@granitepeaklaw.com
     Attorneys for Plaintiff                              Attorneys for MedPort LLC

       And also certify this was sent via U.S. Mail to:

     John H Schneider, Jr
     Reg #64084298
     METROPOLITAN CORRECTION CENTER
     808 Union St
     San Diego, CA 92101
            PRO SE

                                             /Anna Reeves Olson
                                             Anna Reeves Olson




                                                -4-
